Citation Nr: 9910957	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
degenerative changes of the lumbar spine, status post strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel

INTRODUCTION

The veteran had active service from August 1966 to September 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October  1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for degenerative changes of the lumbar 
spine, status post strain, evaluated as 10 percent disabling. 

A hearing was held on October 28, 1998, in San Diego, 
California, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).  At the time of his 
hearing the veteran indicated that he is unable to work 
because of his service-connected disability, raising the 
issue of a total rating based upon individual unemployability 
due to service-connected disability.  Inasmuch as that issue 
has not been adjudicated by the agency of original 
jurisdiction and is not "inextricably intertwined" with the 
issue currently on appeal, it will not be addressed herein, 
but is referred to the RO for appropriate action.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1997).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
Court's holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the present level of disability is of primary 
concern in claims for increased ratings, the Board requests 
evidentiary development to ensure that all pertinent up-to-
date clinical evidence is obtained regarding the veteran's 
claims.  

The record shows that when the veteran testified before the 
Board, he indicated the severity of his service-connected 
disability had increased since the time of his most recent VA 
examination in December 1996.  The veteran reported constant 
back pain, with debilitating exacerbations, that rendered him 
bedridden for up to two weeks at a time.  In view of the 
passage of time and the reported increase in disability the 
Board finds that the case must be returned to the RO for an 
additional VA orthopedic examination in order to ensure a 
fully informed decision regarding the veteran's claim. 

The RO's attention is directed to the decision of the Court 
in DeLuca v. Brown, 8 Vet.App. 202 (1995), requiring that a 
VA rating examination must adequately portray functional loss 
due to pain, weakened movement, excess fatigability or 
incoordination, to include during flare-ups.  In this regard 
it is noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59.  DeLuca also held that the 
provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

On remand, the examination report must comply with the 
directives in DeLuca which specifically require that the 
medical examiner should be asked to determine whether the 
joint in question exhibited pain, weakened movement, excess 
fatigability or incoordination, to include during flare-ups, 
and that the determinations, if feasible, should be expressed 
in terms of the degree of additional range-of-motion loss due 
to any pain, weakened movement, excess fatigability or 
incoordination.  Up-to-date treatment records should also be 
compiled.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for low back disability since 
December 1996.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder. 

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the severity of his lumbar 
spine disability.  The examiner must 
thoroughly review the claims folder, to 
include a copy of this remand, prior to 
evaluating the veteran.  All special 
tests and x-ray examinations deemed 
necessary should be conducted.  The 
examiner should be asked to determine 
whether the veteran's back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated used over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups. 

3.  Following the completion of the above 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


